Citation Nr: 1105930	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent 
for hiatal hernia, gastroesophageal reflux disease (GERD), 
Barrett's esophagus, and Zenker's diverticulum, to include 
whether a separate disability evaluation is assignable for 
Barrett's esophagus and Zenker's diverticulum.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1970 to September 
1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is presently service-connected for a digestive 
disability manifested by hiatal hernia, GERD, Barrett's 
esophagus, and Zenker's diverticulum.  He is presently assigned a 
single 30 percent disability rating.  In his December 2008 
substantive appeal (VA Form 9), the Veteran indicated that he did 
not disagree with the 30 percent disability rating assigned for 
hiatal hernia and GERD, which he found to be "more than fair."  
He was appealing the issue, however, because he contends that a 
separate 30 percent disability rating is warranted for Barrett's 
esophagus and Zenker's diverticulum.

The Veteran also correctly pointed out that according to an 
introductory note to 38 C.F.R. § 4.114, disability ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

For sake of reference, the Board notes that the Veteran's 
service-connected hiatal hernia and GERD are evaluated under the 
schedular criteria of Diagnostic Code 7346.  The service-
connected Barrett's esophagus and Zenker's diverticulum, by 
comparison, may be evaluated under the schedular criteria of 
Diagnostic Code 7205.  Thus, separate compensable ratings may be 
warranted.  See 38 C.F.R. § 4.114, introductory note.  

The Veteran's service representative asserted in a March 2010 
Informal Hearing Presentation that the medical evidence currently 
of record is not sufficient to decide the issue.  The Board 
agrees.  The Veteran last underwent a VA examination in September 
2007.  The examiner at that time fully described the severity of 
the service-connected disability picture.  However, he did not 
offer an opinion as to whether the Veteran's service-connected 
disability involves distinct symptom sets and, if so, what, if 
any, degree of impairment may be attributable to the different 
manifestations of the service-connected disability.  

The Board finds that this determination is necessary to avoid 
impermissible pyramiding.  See 38 C.F.R. § 4.14 (("the 
evaluation of the same manifestation under different diagnoses 
are to be avoided."); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Thus, the September 2007 VA examination is not 
sufficient to allow the Board to make a fully informed 
determination.  See Massey v. Brown, 7 Vet. App. 204 (1994); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Because the record 
otherwise lacks sufficient competent evidence upon which the 
Board can make a decision, remand for a VA examination is 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and severity of the service-connected hiatal 
hernia, GERD, Barrett's esophagus, and 
Zenker's diverticulum.  The entire claims 
file, including a copy of this remand, must 
be made available to the examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the results of the 
examination, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected digestive 
disability picture.  

In doing so, the examiner is asked to offer 
an opinion as to whether the Veteran's 
service-connected digestive disability, 
currently involving hiatal hernia, GERD, 
Barrett's esophagus, and Zenker's 
diverticulum, represents either (a) separate 
and distinct disabilities or sets of symptoms 
or (b) indistinguishable manifestations of 
the same disability.  If the examiner 
determines that the service-connected 
disability involves separate and distinct 
disabilities/symptom sets, the examiner is 
asked identify each separate 
disability/symptom set, and describe the 
nature and degree of impairment associated 
with each.  

Accordingly, the VA examiner should set forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  Also, specific 
references to the Veteran's claims file, 
including all pertinent medical records, and 
the Veteran's lay assertions should be 
provided, as appropriate.

2.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


